Citation Nr: 1754982	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  11-21 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for status post nasal fracture.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Air Force from January 1962 to August 1965, including service in the Republic of Vietnam.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2014, a video hearing was held before the undersigned.  A transcript of that hearing is of record.  

In August 2014, the Board remanded the Veteran's claims to obtain VA examinations and medical opinions.  Also in the August 2014 decision, the Board denied entitlement to service connection for a left hip disability.  

The Veteran appealed the denial of entitlement to service connection for a left hip disability.  In May 2015, the United States Court of Appeals for Veterans Claims granted the parties' Joint Motion to Remand.  In August 2015, the Board remanded this claim.  In July 2017, the RO granted service connection for a left hip disability at an initial rating of 30 percent.  A notice of disagreement has not been filed and the time period for filing such a response has not expired.  The Board does not currently have jurisdiction over this claim.

The Board has re-characterized the Veteran's claims to reflect: 1) the specific diagnoses of peripheral neuropathy of the right and left upper extremities contained in the March 2017 neuropathy examination (receipt date 4/17/2017); and 2) the fact that the Veteran is also seeking service connection for his disorders on a secondary basis.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

With regard to the claim of entitlement to service connection for status post nasal fracture, there has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  With regard to this issue, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

The issues of entitlement to service connection for hypertension, peripheral neuropathy of the right upper extremity, and peripheral neuropathy of the left upper extremity, all to include as secondary to service-connected conditions, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. The evidence clearly and unmistakably shows that the Veteran's status post nasal fracture preexisted service.

2. The evidence does not clearly and unmistakably show that the Veteran's status post nasal fracture was not worsened beyond the natural progress of the disease during service.


CONCLUSION OF LAW

The Veteran's preexisting status post nasal fracture was aggravated during active service.  38 U.S.C. §§ 1111, 1131, 1137, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C. §§ 1111, 1137 (2012). 

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C. § 1153 (2014); 38 C.F.R. §§ 3.304, 3.306(b) (2017). 

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2017).

The Board previously held that there is clear and unmistakable evidence to show that the Veteran's nasal fractures pre-existed service.  See August 2014 Board Decision.  This is because service treatment records contain no less than three notations showing that the Veteran reported a history of pre-service fractures of his nose, and military physicians determined that this condition existed prior to service and that it was not incurred in the line of duty.  

Having found that the evidence clearly and unmistakably shows that the Veteran's status post nasal fracture preexisted service, the Board must now consider whether the evidence clearly and unmistakably shows that the preexisting disorder was not aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The evidence of record does not clearly and unmistakably show that the Veteran's status post nasal fracture was not worsened beyond the natural progress of the disease during service.  A November 2014 VA medical opinion states that it is less likely than not that the Veteran's status post nasal fracture was aggravated beyond its natural progression by military service.  This is based on the pre-service reports of nose injuries, the undocumented, in-service report of a nose injury, and the documented in-service surgery for a deviated nasal septum.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).

The "clear and unmistakable" standard required to rebut the presumption of soundness is a higher standard of proof than the "less likely than not" standard, which is typically applied in denying service connection.  In this case, the examiner reviewed the Veterans service treatment records, lay statements, and evidence of pre-service injury, but could only conclude that it was not at least as likely as not that the Veteran's status post nasal fracture was worsened beyond the natural progress of the disease during service.  Therefore, the Board finds that service connection for status post nasal fracture by way of aggravation is warranted.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for status post nasal fracture is granted.  


REMAND

A remand is required so that addendum medical opinions can be obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez, 22 Vet. App. at 302.  The opinion must also consider all raised theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

I.  Hypertension

Before discussing why the existing VA medical opinions are inadequate, the Board will explain why the presumption of soundness has not been rebutted with regard to the Veteran's hypertension disorder.  

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C. §§ 1111, 1137 (2012).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  

The Veteran's entrance examination contains three blood pressure reading.  The top of the second page contains a blood pressure reading of 160/90, dated December 12, 1961.  There is also a sitting blood pressure reading of 170/100, which appears to correspond to the December 13, 1961, date of the examination.  A third blood pressure reading of 140/88 is dated January 22, 1962.  Additionally, in the section of the examination where abnormalities are noted, the word "hypertension" is written and scratched out.  The scratching out may have occurred after the blood pressure reading of 140/88 was measured on January 22, 1962.  The Board concludes that this does not constitute evidence of notation upon examination and does not provide clear and unmistakable evidence that hypertension existed before service.  For this reason, the presumption of soundness is not rebutted and the Veteran's claim becomes one of direct service connection.  

The opinions of record all contain three problems, which render them inadequate and require an addendum opinion regarding the Veteran's hypertension.  First, the opinions do not address the Veteran's in-service blood pressure readings, as contained in the December 1961 entrance examination and the July 1965 exit examination.  Although the Veteran was ultimately accepted into service and hypertension was not noted, the presence of three blood pressure readings recorded on three dates is indicative of some concern regarding hypertension, including one elevated reading more than a month after entry into service.  None of the existing medical opinions indicate these facts.  

Second, none of the existing medical opinions discuss medical literature addressing a possible relationship between hypertension and Agent Orange.  Hypertension is not listed as a disease associated with herbicide agent exposure.  See 38 C.F.R. § 3.309(e).  However, the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Failure to consider this study also renders the existing medical opinions inadequate.  

Finally, none of the existing medical opinions address whether the Veteran's hypertension is the result of in-service stress.  The Veteran raised this theory of entitlement in his October 2010 notice of disagreement.  In a November 2010 VA psychological examination, he described being subjected to small arms and mortar fire during service.  None of the existing medical opinions discuss this experience as a possible cause of the Veteran's hypertension.  

Because the existing medical opinions do not address the Veteran's in-service blood pressure readings or the NAS study, they are based on insufficient facts and bases.  Because they do not address the Veteran's in-service experiences as a possible source of hypertension, they fail to consider all theories of entitlement.  For these reasons, the existing medical opinions are inadequate.  An addendum medical opinion is therefore required.  

II.  Peripheral Neuropathy of the Right and Left Upper Extremities

The VA medical opinions addressing bilateral peripheral neuropathy of the upper extremities are inadequate for failure to consider all theories of entitlement.  During the May 2014 hearing, the Board asked the Veteran whether any in-service use of his hands could have contributed to his upper extremity disorders.  The Veteran indicated that these disorders could have been the result of extended use of his hands while fixing and using teletype machines.  The existing VA medical opinions do not consider this theory of entitlement.  An addendum opinion is required.  

VA treatment records to August 30, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from August 31, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from August 31, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension was incurred in service, including but not limited to (i) as a result of exposure to small arms fire and mortar attacks as described in the November 2010 VA psychological examination and (ii) as a result of exposure to Agent Orange; and

b. Whether the Veteran's hypertension (i) is proximately due to the Veteran's service-connected disorders or (ii) was aggravated by the Veteran's service-connected disorders.

In reaching these opinions, the examiner should consider the blood pressure readings contained in the December 1961 entrance examination, the blood pressure reading contained in the July 1965 exit examination, the March 2017 VA hypertension examination (receipt date 4/17/2017), and the National Academy of Sciences Institute of Medicine study regarding a possible link between Agent Orange exposure and hypertension.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's peripheral neuropathy of the right upper extremity or left upper extremity was incurred in service, including but not limited to the Veteran use and repair of teletype machines; and

b. Whether the Veteran's peripheral neuropathy of the right upper extremity or left upper extremity (i) is proximately due to any of the Veteran's service-connected disorders or (ii) was aggravated by any of the Veteran's service-connected disorders.

In reaching these opinions, the examiner should consider the March 2017 neuropathy examination (receipt date 4/17/2017) and the May 2014 hearing transcript, in which the Veteran describes his in-service work with teletype machines.   

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


